Name: Commission Regulation (EEC) No 2237/82 of 12 August 1982 fixing the import levies on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 8 . 82 Official Journal of the European Communities No L 238 / 3 COMMISSION REGULATION (EEC) No 2237/82 of 12 August 1982 fixing the import levies on cereals and on wheat or rye flour, groats and meal a band of 2-25 % , a rate of exchange based on their central rate ,  for other currencies , an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies in relation to the Community currencies referred to in the previous indent ; Whereas these exchange rates being those recorded on 11 August 1982 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2118 /82 to today's offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2727/ 75 of 29 October 1 975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 13 ( 5) thereof , Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ( 3 ), as last amended by Regulation (EEC) No 2543 /73 (4), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas , the import levies on cereals , wheat and rye flour, and wheat groats and meal were fixed by Regula ­ tion ( EEC) No 21 18 /82 (5) and subsequent amending Regulations ; Whereas , if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within HAS ADOPTED THIS REGULATION : Article I The import levies to be charged on products listed in Article 1 (a), (b ) and (c ) of Regulation (EEC) No 2727/75 shall be as set out in the Annex hereto . Artie e 2 This Regulation shall enter into force on 1 3 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 August 1982 . For the Commission Poul DALSAGER Aiember of the Commission (') OJ No L 281 , 1 . 1 1 . 1975 , p . 1 . ( 2 ) OJ No L 164, 14 . 6 . 1982 , p . 1 . ( 3 ) OJ No 106, 30 . 10 . 1962, p . 25&gt;3 / 62 . (4) OJ No L 263 , 19 . 9 . 1973 , p . 1 . ( 5) OJ No L 223 , 31 . 7 . 1982 , p . 44 . No L 238/4 Official Journal of the European Communities 13 . 8 . 82 ANNEX to the Commission Regulation of 12 August 1982 fixing the import levies on cereals and on wheat or rye flour, groats and meal (ECU/tonne) CCT heading No Description Levies 10.01 B I Common wheat, and mesiin 111-04 10.01 B II Durum wheat 157-3100 10.02 Rye 64-93 O 10.03 Barley 97-20 10.04 Oats 58-03 10.05 B Maize , other than hybrid maize for sowing 104-93 0 0 1 0.07 A Buckwheat 0 10.07 B Millet 30-60 O 10.07 C Grain sorghum 99-77 0 10.07 D Canary seed ; other cereals 0 o 11.01 A Wheat or mesiin flour 168-45 11.01 B Rye flour 103-92 1 1 .02 A I a) Durum wheat groats and meal 256-83 1 1.02 A I b) Common wheat groats and meal 181-93 (') Where durum wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by 0 60 ECU/tonne . (2) In accordance with Regulation (EEC) No 435/80 , the levies are not aplied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the 'overseas countries and territories'. 0 Where maize originating in the ACP or OCT is imported into the Community the levy is reduced by 1-81 ECU/tonne. 0 Where millet and sorghum originating in the ACP or OCT is imported into the Community the levy is reduced by 50 % . (s) Where durum wheat and canary seed produced in Turkey are trans ­ ported directly from that country to the Community, the levy is reduced by 0-60 ECU/tonne . O The import levy charged on rye produced in Turkey and transported directly from that country to the Community is laid down in Council Regulation (EEC) No 1180/77 and Commission Regulation (EEC) No 2622/71 .